Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brueser et al. (Pub NO. US 2020/0209176 A1; hereinafter Brueser) in view of SPINKA et al. (Pub NO. US 2015/0272220 A1; hereinafter Spinka).

Regarding Claim 1, Brueser teaches a method for determining a content in a gas mixture (method in Fig. 1-Fig. 3; See [0019]-[0033]), comprising the following steps:
 exposing a metal oxide-based sensor to the gas mixture (exposing metal-oxide based sensor 1 to gas mixture in Fig. 1; See [0019]-[0020]); 
applying a temperature profile over time to the metal oxide so that a temperature of the metal oxide (heating unit 3 applies heat to sensor 1 in Fig. 1; See [0020]), proceeding from a predetermined first temperature level (first temperature level T1 in Fig. 2; See [0020]), is brought to a predetermined second temperature level under controlled first transition conditions (second temperature level T2 in Fig. 2 under controlled condition; See [0021]), and 
the temperature is brought from the second temperature level to a third predetermined temperature level under controlled second transition conditions (from second temperature level T2 to third temperature level T3 in Fig. 2 under controlled condition; See [0022]); 
ascertaining a transient electrical resistance of the metal oxide at at least one certain point in time during the application with the temperature profile (See [0023]); and 
determining the gas content based on the ascertained resistance (See [0024]).

    PNG
    media_image1.png
    609
    864
    media_image1.png
    Greyscale

While Brueser teaches determining the gas content (See [0024]) and nicotine is gas content,
Brueser is silent about determining a nicotine content based on the ascertained resistance.
Spinka teaches determining a nicotine content (See abstract) based on the ascertained resistance (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Brueser by determining a nicotine content based on the ascertained resistance, as taught by Spinka in order to regulate amount of nicotine delivery (Spinka; [0003]). 
Regarding Claim 2, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches wherein the first and second transition conditions each encompass a transition duration and/or a temporal temperature progression of a respective temperature adjustment (See [0006]).
Regarding Claim 3, Brueser in view of Spinka teaches the method as recited in claim 2. Brueser further teaches wherein the transition duration is between 2 ms and 2 s (See [0014], [0023]).
Brueser in view of Spinka is silent about transition duration is between 100 ms and 600 s.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use transition duration is between 100 ms and 600 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 4, Brueser in view of Spinka teaches the method as recited in claim 3. Brueser further teaches wherein the transition duration is between 2 ms and 2 s (See [0014], [0023]).
Brueser in view of Spinka is silent about the transition duration is between 1 s and 120 s. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use transition duration is between 11 s and 120 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 5, Brueser in view of Spinka teaches the method as recited in claim 4. Brueser further teaches wherein the transition duration is between 2 ms and 2 s (See [0014], [0023]).
Brueser in view of Spinka is silent about wherein the transition duration is between 10 s and 90 s.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use transition duration is between 10 s and 90 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 6, Brueser in view of Spinka teaches the method as recited in claim 2. Brueser further teaches wherein each of the respective adjustments is provided by resistance heating (See [0007]), and/or a Carnot process, and/or convection, and/or ventilation and/or a Peltier effect.
Regarding Claim 7, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches wherein the first temperature level is in a range of 200°C to 400°C (T1 is between 200°C to 600°C; See [0020]), the second temperature level is in a range of 10°C to 100°C (T2 10°C to 150°C; See [0021]), and the third temperature level is in a range of 200°C to 400°C (T3 is same as T1 200°C to 600°C; See [0022]).
Brueser teaches second temperature level is in a range of 10°C to 100°C (T2 10°C to 150°C; See [0021]),
Brueser in view of Spinka is silent about second temperature level is in a range of 0°C to 100°C.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use second temperature level is in a range of 0°C to 100°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, Brueser in view of Spinka teaches the method as recited in claim 7. Brueser further teaches wherein the second temperature level is in the range of 10°C to 40°C (T2 10°C to 150°C; See [0021]).
Regarding Claim 9, Brueser in view of Spinka teaches the method as recited in claim 8. Brueser further teaches wherein the second temperature level is in the range of 15°C to 35°C (T2 10°C to 150°C; See [0021]).
Regarding Claim 10, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches wherein the third temperature level corresponds to the first temperature level (T3 is same as T1 200°C to 600°C; See [0015], [0022]).
Regarding Claim 13, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches wherein the steps of the method are repeated cyclically (See [0033]).
Regarding Claim 14, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches wherein the steps of the method are repeated in parallel to each other (measurements are taken at same time, therefore parallel; See [0033]).
Regarding Claim 15, Brueser in view of Spinka teaches the method as recited in claim 13. Brueser further teaches further comprising ascertaining a moving average of at least two consecutive determinations of the nicotine content (See [0028]-[0029]).
Regarding Claim 16, Brueser in view of Spinka teaches the method as recited in claim 1. Brueser further teaches further comprising analyzing at least one further component of the gas mixture (See [0009], [0011]), the further component including carbon monoxide, and/or water vapor, and/or volatile organic compounds (VOC), and/or sulfurous compounds and/or alcohol.
Regarding Claim 17, Brueser teaches a processing unit including a metal oxide-based sensor, the processing unit configured to determine a gas content in a gas mixture (unit in Fig. 1-Fig. 3; See [0019]-[0033]), the processing unit configured to: 
expose the metal oxide-based sensor to the gas mixture (exposing metal-oxide based sensor 1 to gas mixture in Fig. 1; See [0019]-[0020]); 
apply a temperature profile over time to the metal oxide so that a temperature of the metal oxide (heating unit 3 applies heat to sensor 1 in Fig. 1; See [0020]), proceeding from a predetermined first temperature level (first temperature level T1 in Fig. 2; See [0020]), is brought to a predetermined second temperature level under controlled first transition conditions (second temperature level T2 in Fig. 2 under controlled condition; See [0021]), and 
the temperature is brought from the second temperature level to a third predetermined temperature level under controlled second transition conditions (from second temperature level T2 to third temperature level T3 in Fig. 2 under controlled condition; See [0022]);; 
ascertain a transient electrical resistance of the metal oxide at at least one certain point in time during the application with the temperature profile (See [0023]); and 
determine the gas content based on the ascertained resistance (See [0024]).

    PNG
    media_image1.png
    609
    864
    media_image1.png
    Greyscale

While Brueser teaches determining the gas content (See [0024]) and nicotine is gas content,
Brueser is silent about determining a nicotine content based on the ascertained resistance.
Spinka teaches determining a nicotine content (See abstract) based on the ascertained resistance (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Brueser by determining a nicotine content based on the ascertained resistance, as taught by Spinka in order to regulate amount of nicotine delivery (Spinka; [0003]). 
Regarding Claim 18, Brueser teaches a non-transitory machine-readable memory medium including a computer program (microcontroller executes computer program; See [0007]) for determining a gas content in a gas mixture (method in Fig. 1-Fig. 3; See [0019]-[0033]), 
the computer program (microcontroller executes computer program; See [0007]), when executed by a processing unit, causing the processing unit to perform the following steps: 
exposing a metal oxide-based sensor to the gas mixture (exposing metal-oxide based sensor 1 to gas mixture in Fig. 1; See [0019]-[0020]); 
applying a temperature profile over time to the metal oxide so that a temperature of the metal oxide (heating unit 3 applies heat to sensor 1 in Fig. 1; See [0020]), proceeding from a predetermined first temperature level (first temperature level T1 in Fig. 2; See [0020]), is brought to a predetermined second temperature level under controlled first transition conditions (second temperature level T2 in Fig. 2 under controlled condition; See [0021]), and 
the temperature is brought from the second temperature level to a third predetermined temperature level under controlled second transition conditions (from second temperature level T2 to third temperature level T3 in Fig. 2 under controlled condition; See [0022]); 
ascertaining a transient electrical resistance of the metal oxide at at least one certain point in time during the application with the temperature profile (See [0023]); and 
determining the gas content based on the ascertained resistance (See [0024]). 

    PNG
    media_image1.png
    609
    864
    media_image1.png
    Greyscale

While Brueser teaches determining the gas content (See [0024]) and nicotine is gas content,
Brueser is silent about determining a nicotine content based on the ascertained resistance.
Spinka teaches determining a nicotine content (See abstract) based on the ascertained resistance (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Brueser by determining a nicotine content based on the ascertained resistance, as taught by Spinka in order to regulate amount of nicotine delivery (Spinka; [0003]). 

Allowable Subject Matter

5.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Regarding Claim 11, none of the prior art fairly teaches or suggests the method as recited in claim 1, wherein the at least one certain point in time is in a time period in which the metal oxide is not present at any of the first, second, and third temperature levels.
Claim 12 depends on claim 11, therefore claim 12 also have allowable subject matter.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Ben Hamouda et al. (Pub NO. US 2022/0003702 A1) discloses Method for Detection Gas Quality.
	b. Ninos et al. (Pub NO. US 2021/0293733 A1) discloses Method for Operating a Gas Sensor.
c. Eicker et al. (Patent No. US 4,012,692 A) discloses Method for Determining Concentration of Gaseous Component.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858